Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an R portion”.  It is unclear if “R portion” requires a portion having a radius.  Examiner has interpreted the recitation of “R portion” as requiring a portion with a radius.
Claims 2 and 3 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto (US 20180236568).
Regarding claim 1, Yamamoto discloses a drill comprising: a body 1 configured to extend along a shaft center; a plurality of discharge grooves 3 provided in a helical shape in an outer peripheral surface of the body 1 from a leading end portion of the body toward a base end portion of the body 1 (Col. 4, Lines 40-44); a cutting edge 4 provided on a ridge section between an inner face of the discharge groove 3 and a flank on the leading end portion of the body (Col. 4, Lines 44-47) (See Figure 1), the inner face being oriented toward a rotation direction side of the body (See Figure 1); a thinning edge 4a configured to extend from an inner end of the cutting edge 4, in a radial direction of the body, toward an inner side in the radial direction (See Figure 1); and a gash portion including an R portion (Note: see the first thinning ridgeline L1 and concave curve N2 in Figure 2) in which a first ridge line L1 between the R portion and the flank extends while curving toward the rotation direction (See Figure 2), from an inner end in the radial direction of the thinning edge 4a toward an outer side in the radial direction (See Figure 2), and a straight portion in which a second ridge line L2 between the straight portion and the flank extends linearly from an outer end of the first ridge line L1 in the radial direction toward the outer side in the radial direction (See Figure 2), the straight portion being configured to connect to the discharge groove further to the inner side in the radial direction than the outer peripheral surface of the body (See Figures 1 and 2).
Regarding claim 3, Yamamoto discloses wherein as seen from a direction in which the shaft center extends, an angle between the second ridge line L2 and a tangential line at the outer end of the first ridge line (Note: the outer edge of the concave curve N2) in the radial direction is equal to or less than 20 degrees (Note: a tangent line formed at an outside end of the concave curve N2 overlaps with the second ridge line L2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 20180236568).
Regarding claim 2, Yamamoto discloses the drill of claim 1 as set forth above.  Yamamoto does not explicitly disclose the distance at which the second ridge line connects to the discharge groove in relation to the shaft center.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Yamamoto such that the distance from the shaft center to a position at which the second ridge line connects to the discharge groove is equal to or more than 30 percent and equal to or less than 45 percent of an outer diameter of the body since it has been held that where the general conditions of a claim are disclosed in the prior art, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681. The examiner can normally be reached Mon - Fri, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722